Citation Nr: 0410443	
Decision Date: 04/22/04    Archive Date: 04/30/04

DOCKET NO.  98-01 081	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for residuals of a head 
injury, to include headaches and loss of smell and taste.

2.  Entitlement to service connection for a pancreas disability.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for a bilateral hip 
disorder.

5.  Entitlement to service connection for disabilities of the 
knees, feet and neck.

6.  Entitlement to service connection for bilateral arm and 
shoulder disorders.

7.  Whether new and material evidence was submitted to reopen a 
claim of service connection for a back condition.  

8.  Whether new and material evidence was submitted to reopen a 
claim of service connection for a kidney disorder.   

9.  Whether new and material evidence was submitted to reopen a 
claim of service connection for sickle cell trait.  


REPRESENTATION

Appellant represented by:  Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The veteran had active service from August 1968 to November 1969.

This matter comes before the Board of Veterans' Appeals (Board) on 
appeal from a March 1997 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, 
that denied service connection for head problems, eye problems, 
gastroenteritis, pancreas problems, hypertension, a right knee 
disorder, a bilateral hip disorder, pyorrhea, memory loss, and 
pain in the arms, shoulders, left knee, neck, and feet.  

In an April 1999 decision, the Board denied service connection for 
refractive error of the eyes, pyorrhea, diplopia, gastroenteritis, 
and memory loss and remanded the issues listed on page 1 of this 
decision to the RO for additional development.  In that decision, 
the Board referred claims of entitlement to service connection for 
chest pain, depression, bilateral leg disorders, and a blood 
disorder other than sickle cell disease to the RO for 
adjudication.  The Board also referred the issues of whether new 
and material evidence sufficient to reopen claims of entitlement 
to service connection for a kidney disorder, for a back disorder, 
and for sickle cell trait had been received.  Finally, the Board 
referred a possible claim of entitlement to VA outpatient dental 
treatment based on pyorrhea to the RO for clarification and/or 
consideration.  

In a decision issued in September 2000, the RO, in pertinent part, 
found that no new and material evidence had been submitted to 
reopen a claim of entitlement to service connection for a kidney 
disorder, a back disorder, and for sickle cell trait.  The veteran 
submitted a notice of disagreement (NOD) in November 2000, but did 
not mention any specific issue.  In accordance with 38 C.F.R. §§ 
19.26 and 20.201, the RO requested that the veteran clarify the 
NOD.  

In March 2001, the veteran timely responded with a list of issues, 
to wit: head pain; deterioration of the shoulders, hips, leg 
joint; back; and, neck; bladder; kidneys; pancreas; bilateral eye 
pain; and sickle cell trait.  This list includes issues already on 
appeal.  It also clearly reflects the veteran's disagreement with 
the denial of an application to reopen claims of service 
connection for a back condition, a kidney disorder, and for sickle 
cell trait.  The NOD therefore initiated Board review of those 
issues.  38 U.S.C.A. § 7105(a); Archbold v. Brown, 9 Vet. App. 
124, 130 (1996).  

The RO is requested to clarify a possible claim for entitlement to 
VA outpatient dental treatment based on pyorrhea.  

In September 1998, the veteran testified before a member of the 
Board who is no longer at the Board.  The RO notified the veteran 
in a letter to his last known address that a hearing before 
another Board member had been scheduled for January 14, 2004.  The 
veteran failed to report for the hearing.

The issues of service connection for a disability involving the 
pancreas, hypertension, a bilateral hip condition, disabilities of 
the knees, feet, and neck, and bilateral arm and shoulder 
disorders, and the issues of whether new and material evidence was 
submitted to reopen claims of entitlement to service connection 
for a back condition, for a kidney disorder, and for sickle cell 
trait are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify you if further action is 
required on your part.


FINDING OF FACT

A head injury during active service did not result in any chronic 
residual disability, to include headaches and loss of smell and 
taste. 


CONCLUSION OF LAW

Residuals of a head injury, to include headaches and loss of smell 
and taste, were not incurred in or aggravated by active service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

During the pendency of this appeal, the Veterans Claims Assistance 
Act of 2000 (VCAA) was signed into law.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, and 5107 (West 2002).  Since then, VA has 
issued regulations to implement the law.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)) (2003).  The VCAA provides that VA will 
assist a claimant in obtaining evidence necessary to substantiate 
a claim but is not required to provide assistance to a claimant if 
there is no reasonable possibility that such assistance would aid 
in substantiating the claim.  It also includes new notification 
provisions.  

The VCAA requires VA to notify the claimant and his representative 
of any information and any medical or lay evidence not previously 
provided to the Secretary (i.e., to VA) that is necessary to 
substantiate the claim.  VA is to specifically inform the claimant 
and his representative of which portion, if any, of the evidence 
is to be provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  In June and December 
2001 letters, the RO informed the veteran of the VCAA and what 
evidence was needed to establish his claim.  The veteran was 
further informed of what evidence the VA would obtain.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The veteran has been notified as to the laws and regulations 
governing service connection for claimed disabilities.  By rating 
action, an SOC, and an SSOC, the RO has advised him of the 
evidence considered in connection with his claim, and what 
evidence that is potentially probative or not probative of the 
claims.  38 C.F.R. § 3.159(b)(1), (e).  

The claims file reflects that the RO has received all additional 
evidence identified and it appears that a further search for 
relevant evidence would not result in obtaining any evidence 
favorable to the claim decided herein.  

In Paralyzed Veterans of America v. Secretary of Veterans Affairs, 
345 F.3d 1334 (Fed. Cir. 2003), the United States Court of Appeals 
for the Federal Circuit invalidated the 30-day response period 
contained in 38 C.F.R. § 3.159(b)(1) as inconsistent with 38 
U.S.C.§ 5103(b)(1).  The Federal Circuit made a conclusion similar 
to the one reached in Disabled Am. Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing 
a related Board regulation, 38 C.F.R. § 19.9).  The Court found 
that the 30-day period provided in § 3.159(b)(1) to respond to a 
VCCA duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory one-
year period provided for response.  

With respect to Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, on December 16, 2003, the President signed H.R. 
2297, the Veterans Benefits Act of 2003 (the Act).  Section 701 of 
the Act contains amendments to 38 U.S.C.A. §§ 5102 and 5103.  The 
Act contains a provision that clarifies that VA may make a 
decision on a claim before the expiration of the one-year VCAA 
notice period.  Veterans Benefits Act of 2003, P.L. 108- __, § 701 
(H.R. 2297, December 16, 2003).  Thus, any defective time limits 
for submitting additional evidence set forth in Disabled Am. 
Veterans v. Secretary of Veterans Affairs was cured by the Act.  

In Pelegrini v. Principi,  17 Vet. App.412 (2004) the United 
States Court of Appeals for Veteran Claims (Court) held that a 
VCAA notice must be provided to a claimant before the initial 
unfavorable determination by the RO.  The Court further held that 
the VCAA requires the following: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) inform 
the claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that pertains to 
the claim.  The VA General Counsel has held this latter 
requirement to tell the claimant to provide any evidence is dictum 
and not binding on the VA.  See VA OPGCPREC 1-2004.

The Board notes that a VCAA notice letters were mailed to the 
veteran subsequent to the appealed rating decision in violation of 
the holding in the Pelegrini case.  However, the Board finds that 
in the instant case the veteran has not been prejudiced by these 
defects.  In this regard, the Board notes the veteran was provided 
notice of the division of responsibility in obtaining evidence 
pertinent to his case and ample opportunity to submit and/or 
identify such evidence.  Therefore, under the circumstances, the 
Board finds that any error in the chronological implementation of 
the VCAA is deemed to be harmless error.  VA has satisfied both 
its duty to notify and assist the veteran in this case and 
adjudication of this appeal at this juncture poses no risk of 
prejudice to the veteran.  See, e.g., Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).

Factual Background 

A review of the service medical record (SMR) shows that the May 
1968 enlistment examination report notes no relevant abnormality.  
The veteran was seen at the dispensary on two occasions in 
December 1968 for complaints of a headache, burning, aching, 
dizziness, nausea, and diarrhea.  The impression was gastritis.  A 
January 1969 SMR notes a headache.  The report reflects that the 
veteran had flu symptoms, of which headache and questionable 
gastroenteritis were related.  In February 1969, the veteran 
complained that his eyes watered and that he had mid-frontal pain, 
primarily with reading.  Also in February 1969, it was noted that 
the veteran had numerous outpatient clinic visits and two 
hospitalizations and that no disease had been found. 

On June 20, 1969, the veteran reported that he had been hit on the 
head the day before and that his ears rang and he had back pain.  
Physical examination was "unremarkable," and there was no relevant 
complaint, finding, or diagnosis.  The next report is dated July 
8, 1969, and notes that the veteran still had pain in the left 
paravertebral area.  

In August 1999, the RO received some SMRs from Walter Reed Army 
Medical Center.  According to one report, on October 11, 1969, the 
veteran was in an auto accident and received blunt trauma to the 
abdomen.  He was hospitalized with left knee soreness, abdominal 
pain, and a variety of urinary complaints.  

An October 1969 SMR notes that the veteran was in a car accident a 
week prior and that he had been released from Walter Reed Hospital 
with multiple problems.  The report mentions only difficulty 
urinating.  

During a November 1969 service discharge examination, the veteran 
reported that he did not have a history of frequent or severe 
headache, dizziness or fainting spells, ear, nose, or throat 
trouble, history of head injury, periods of unconsciousness, or 
loss of memory or amnesia.  He did report eye trouble and that he 
wore glasses.  The examiner reported that the veteran had multiple 
symptoms many of which were probably not significant.  The summary 
of defects and diagnoses included no relevant findings or 
diagnoses.

The veteran submitted his original claim for VA benefits in 
December 1969, claiming service connection for a kidney condition 
and a back condition.  The RO subsequently obtained a few VA 
outpatient treatment reports; however, these contain no 
information relevant to a head injury.  

An August 1970 VA examination report mentions no relevant 
complaint or diagnosis.

VA clinical records from a VA Medical Center reflect complaints of 
sharp chest pain, abdominal pain, and headaches in 1971.  The 
veteran was hospitalized there during January 1971.  The hospital 
report notes a history of blunt trauma to the abdomen in a car 
accident.  The primary diagnosis was sickle cell disease. 

The veteran was hospitalized at a VA facility from February to 
March 1971 with complaints of sharp chest pain and general muscle 
and joint pain.  While hospitalized, he had one severe headache 
with associated with sweating and trembling.  The discharge 
diagnosis was microscopic hematuria and sickle cell trait.  

1972 and June 1978 VA examination reports contain no relevant 
complaint or diagnosis.

In September 1983, the veteran was seen at a private facility for 
multiple complaints, including worsening headaches.  Later in 
September 1983 he complained of general, vague symptoms.  He had 
low backache, right knee pain, and headache, among others.  A 
private physician felt that all symptoms were probably related to 
sickle cell disease.  

October 1983 private treatment records reflect that the veteran 
reportedly fell down some stairs and struck his head on the 
concrete the night prior.  He was unconscious for about 15 
minutes.  A lip laceration was sutured at a hospital and he was 
transferred to another facility.  The report notes that the 
veteran complained of headache and that he had "no previous head 
injury."  He reported that he had been in the Army in 1968 and 
1969, but was discharged because of a kidney ailment.  Cranial 
nerves II through XII were intact.  The assessment was concussion 
and rule out intracranial blood.  The veteran was discharged after 
a two-week hospitalization.  The discharge diagnosis was cerebral 
concussion with a subtle right frontal contusion.  In November 
1983 the impression was post concussion headache.

December 1983 private reports note a complaint of severe headache, 
a 10-day history of blackouts with loss of memory, and, more 
recently, no sense of smell or taste.  The assessment was 
concussion.  A December 1983 electroencephalogram (EEG) was 
normal, with no seizure discharges or localizing signs.

A January 1984 private report notes a complaint of a strange taste 
in the throat that was evident whenever the veteran lay down.  The 
examiner felt that rhinorhea was possible.  The veteran was 
hospitalized from January to February 1984 for treatment of 
rhinorhea and otorrhea from a head injury.  It was noted that he 
had been treated for a concussion in October 1983 and that he 
reported symptoms that included short-term memory loss regarding 
names and numbers.  The report notes possible disorders of cranial 
nerve I (olfactory), cranial nerve VII (anterior tongue), and 
cranial nerve IX (posterior tongue).  X-ray of the skull was 
negative but a computerized tomography (CT) scan showed subtle 
right front parietal contusion and subcranial hemorrhage.

In March 1984, the veteran again reported short-term memory loss.  
The assessment included status post concussion and questionable 
global amnesia episodes.  According to other private medical 
reports, the veteran fell in April 1984 and sustained a concussion 
and he was in another vehicle accident in May 1984 and that 
various symptoms had started since that time.  

In December 1984, it was noted that examination of the head, eyes, 
ears, nose, and throat was negative and that neurological 
examination showed no deficits.  In January 1985, the veteran 
reported a six-month history of blackout episodes with loss of 
memory.  A January 1985 treatment provider noted that a complete 
neurologic examination was not remarkable except for a suggestion 
of mild left-sided central facial weakness.

At an April 1985 VA examination, the veteran complained of 
headaches, dizziness, poor vision, no sense of smell or taste, 
stomach pains, arm and leg pains, and memory difficulty.  He 
reported that he fell down stairs two years earlier, that he was 
rendered unconscious for three days, and that he was amnesic for 
the event.  He also reported some loss of recent memory.  The 
examiner noted that the veteran recalled two out of three objects 
after five minutes.  The relevant diagnoses were posttraumatic 
headaches and post-traumatic anosmia.

A June 1996 VA general medical examination report notes that the 
veteran reported a head injury with loss of taste and smell.  He 
was neurologically normal and his skull X-rays were normal.  An 
ear nose and throat examination reflects that between 1975 and 
1979 he fell and lost his memory and his senses of smell and 
taste.  He complained of no current sense of smell or taste.  The 
examiner found a deviated nasal septum with large spurs and large 
turbinates.  The veteran could not smell any odor tested (lilac, 
chocolate, smoke).  The diagnosis was anosmia that the veteran 
himself related to a fall suffered in the late 1970s.  

At a July 1996 VA eye examination, the veteran reported decreased 
vision with occasional double vision and decreased memory since he 
incurred a concussion in 1987 after falling down a flight of 
stairs, which rendered him unconscious for approximately three to 
four days.  

In September 1998, the veteran testified before a former member of 
the Board that he had memory loss in service, related to a head 
injury incurred during basic training.  Hearing Transcript (Tr.) 
at 11.  He indicated that he still had double vision.  Tr. at 43.  
He stated that he started forgetting things in service and that 
this worsened during service.  Tr. at 25.  

In June 1999, the RO received additional clinical records from a 
VA Medical Center.  None of these reports relates any claimed 
condition to active service except by the veteran's reported 
history.  

In August 1999, a private facility supplied clinical records 
reflecting numerous inpatient and outpatient treatment during the 
1970s and 1980s.  A March 1972 report notes that the veteran was 
struck on the top of the head with an iron bar the evening prior.  
The veteran was neurologically normal and the diagnosis was a 
scalp contusion.  X-rays were negative.  A September 1977 report 
notes that the veteran received a mild scalp contusion.  X-rays 
were negative.  

Of record are medical records from several VA facilities 
pertaining to treatment for various disorders from 1990 to 2000.  
.

In February 2001, the SSA provided extensive records.  These 
reflect that the veteran has been disabled from working since 
December 1994 and that he received medical treatment at various 
times during the 1990s.  

Analysis

In general, service connection may be awarded for disability 
resulting from injury or disease incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303(a).  

Continuity of symptomatology is required only where the condition 
noted during service is not, in fact, shown to be chronic, or 
where the diagnosis of chronicity may be legitimately questioned. 
When the fact of chronicity in service is not adequately 
displayed, then a showing of continuity after discharge is 
required to support the claim. 38 C.F.R. 3.303(b) (2002).

Regulations also provide that service connection may be granted 
for any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the disease 
was incurred in service. 38 C.F.R. § 3.303(d).

When there is an approximate balance of evidence regarding the 
merits of an issue material to the determination of the matter, 
the benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

The SMRs show no complaint or finding indicative of loss of taste 
or smell.  These records reflect that the veteran had complained 
of headaches beginning in December 1968 to February 1969.  These 
complaints were attributed to gastritis on one occasion, and to 
flu on another occasion.  Significantly however, these headaches 
preceded the June 20, 1969, incident wherein the veteran was hit 
on the head.  Additionally, the veteran had no complaints of 
headaches during service following his head injury and no 
pertinent abnormality was found at the time of the separation 
examination.  

Headaches were reported during hospitalization in 1971.  However 
there is no mention of any previous head injury.  

Significantly, the evidence reflects that the veteran fell in 
October 1983 and struck his head, which resulted in 
unconsciousness for at least a few minutes.  The evidence shows 
that headaches recurred at various times after the October 1983 
head injury.  Indeed, in April 1985, a VA examiner gave a 
diagnosis of posttraumatic headaches that were clearly associated 
with the 1983 head injury.  Moreover, the evidence reflects that 
loss of taste and smell arose subsequent to a post service head 
injury as reported by the veteran during the June 1996 VA 
examination.  After reviewing the evidence the Board finds that 
the veteran's current headaches, loss of taste, and smell are not 
of service origin or related to any incident of service but are 
related to a post-service injury.

After considering all the evidence of record, including the 
veteran's testimony, the Board finds that the preponderance of it 
is against the claim.  Because the preponderance of the evidence 
is against the claim, the benefit of the doubt doctrine is not for 
application.  See 38 U.S.C.A. § 5107 (West 2002); Gilbert, 1 Vet. 
App. at 58.  Entitlement to service connection for residuals of a 
head injury, to include headaches and loss of smell and taste must 
therefore be denied.


ORDER

Entitlement to service connection for residuals of a head injury, 
to include headaches and loss of smell and taste is denied.


REMAND


In August 2000 the RO, in part, denied the issues of whether new 
and material evidence had been submitted to reopen claims for 
service connection for a back and kidney disorders, and for sickle 
cell trait.  The veteran submitted a timely notice of disagreement 
regarding this denial.  Thus a statement of the case is required. 
Manlincon v. West, 12 Vet. App. 238 (1999).

According to a September 1998 neurology note from a VA Medical 
Center, avascular necrosis is presumably related to sickle cell 
trait but there was uncertainty on this point.  Diagnoses of 
avascular necrosis of the hips and shoulders have been offered.  
The medical evidence also suggests that other joint-related 
complaints might be associated with sickle cell trait or other 
hematological origin.  Thus, the issues of service connection for 
a bilateral hip disorder, for disabilities of the knees, feet, and 
neck, and for bilateral arm and shoulder disorders are 
inextricably intertwined with the issue of service connection for 
sickle cell trait.  In Harris v. Derwinski, 1 Vet. App. 180 
(1991).

The service medical records show that the veteran was seen on 
several occasions for genito-urinary problems to include 
hematuria, gastrointestinal complaints, abdominal pain, to include 
following a blunt trauma to the abdomen in October 1969.  
Following service the veteran received treatment for a pancreatic 
disorder diagnosed as pancreatic cystadenoma.  The service medical 
records also reflect that elevated blood pressure were recorded 
prior to and during service with a diagnosis of hypertension 
rendered after service.  In view of these facts the Board is of 
the opinion that specialized examinations are warranted.

Accordingly, the case is remanded for the following actions: 

1.  The RO must review the claims file and ensure that all 
notification and development action required by 38 U.S.C.A. §§ 
5102, 5103, and 5103A (West 2002) are fully complied with and 
satisfied.  See also 38 C.F.R. § 3.159 and Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

2.  The RO should issue a SOC with respect to the denial of the 
veteran's application to reopen claims of entitlement to service 
connection for a back condition, for a kidney disorder, and for 
sickle cell trait.  The RO should inform the veteran of the 
criteria necessary to perfect his appeal.  The RO is informed that 
these issues are not before the Board until timely perfected.

3.  Thereafter the RO should afford the veteran a VA examination 
by an endocrinologist to determine the nature, severity and 
etiology of any disability of the pancreas.  The claims folder 
must be made available to and reviewed by the examiner.  All tests 
deemed necessary should be performed.  Following the examination, 
the examiner is requested to render an opinion as to whether it is 
as likely as not that any disability of the pancreas diagnosed is 
related to service or any inservice injury.  A complete rationale 
for any opinion expressed should be included in the report.

4.  The RO should schedule the veteran for a VA examination by a 
cardiovascular specialist to determine the nature, severity, and 
etiology of the claimed hypertension.  The claims folder must be 
made available to the examiner prior to the examination.  All 
tests deemed necessary should be performed.  Following the 
examination, if hypertension is diagnosed, the examiner is 
requested to render an opinion as when the hypertension was 
initially manifested?  If present at the time of the veteran's 
entry into active duty, the examiner is requested to render an 
opinion as to whether it is as likely as not that the preservice 
hypertension underwent a chronic increase in severity beyond 
normal progression during the veteran's period of active duty.  A 
complete rationale for any opinion expressed should be included in 
the report.

5.  Following any additional development deemed appropriate by the 
RO, the RO is requested to review the claims.  If the benefits 
sought remain denied, the veteran and his representative should be 
furnished an SSOC and given an opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of this 
case.  The veteran need take no action unless otherwise notified.  
The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) 
(Historical and Statutory Notes).  In addition, VBA's Adjudication 
Procedure Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by the 
Board and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                     
______________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



